         Case 1:18-cv-04309-RWS Document 43 Filed 02/11/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                     Plaintiff,                    No. 18-cv-4309 (RWS)

         v.

FRANCISCO ABELLAN VILLENA, GUILLERMO

CIUPIAK, JAMES B. PANTHER, JR., and FAIYAZ

DEAN

                    Defendants.

   PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S MOTION TO ENTER JUDGMENT
                      AGAINST DEFENDANT GUILLERMO CIUPIAK

       Plaintiff Securities and Exchange Commission (the “SEC”), with the consent of

defendant Guillermo Ciupiak, respectfully moves for the entry of Judgment. In support of this

motion, the SEC states the following:

   1. The SEC and Ciupiak have reached a settlement that will resolve Ciupiak’s liability in

connection with the above-captioned litigation. The Proposed Judgment states that Ciupiak’s

disgorgement, prejudgment interest and civil penalty will be determined by the Court at a later

date, upon motion of the SEC.

   2. Attached hereto as Exhibit 1 is the signed Consent of Defendant Guillermo Ciupiak

(“Consent”), and attached hereto as Exhibit 2 is the Proposed Judgment. The Consent sets forth

Ciupiak’s agreement to the entry of Judgment, which, among other things, will resolve his

liability and provide injunctive relief. As set forth in the Consent, Ciupiak agrees to the terms of

the Proposed Judgment.

       Accordingly, for all the foregoing reasons, the SEC respectfully requests that the Court

enter the Proposed Judgment attached as Exhibit 2.
         Case 1:18-cv-04309-RWS Document 43 Filed 02/11/19 Page 2 of 3




Date: February 11, 2019                      __/s/ Daniel Maher
                                             Daniel Maher (admitted pro hac vice)
                                             Duane Thompson (admitted pro hac vice)
                                             Jennie B. Krasner
                                             Marc E. Johnson
                                             Securities and Exchange Commission
                                             100 F Street, NE
                                             Washington, D.C. 20549
                                             Tel: (202) 551-4737 (Maher)
                                             Email: maherd@sec.gov



                                 CERTIFICATE OF SERVICE
I certify that on February 11, 2019, I caused the foregoing to be filed on ECF and to be sent by
email to the following:

Russell D. Duncan, Esq.
Shulman Rogers, P.A.
12505 Park Potomac Avenue, 6th Floor
Potomac, MD 20854
301-945-9247
rduncan@shulmanrogers.com
Counsel for Defendant James Panther

Michael R. McPhail, Esq.
Faegre Baker Daniels LLP
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80203
303-607-3692
Michael.Macphail@FaegreBD.com
Counsel for Defendant Guillermo Ciupiak

Michael Bachner
Bachner & Associates, PC
39 Broadway-Suite 1610
New York, NY 10006
212-344-7778
mb@bhlawfirm.com
Counsel for Defendant Faiyaz Dean



                                                2
Case 1:18-cv-04309-RWS Document 43 Filed 02/11/19 Page 3 of 3



                           /s/ Daniel J. Maher
                           Co-Counsel for the SEC




                              3
